Citation Nr: 0731565	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-00 088	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE


Entitlement to an effective date earlier than January 22, 
1980 for the veteran's service-connected chronic pancreatitis 
with cholecystojejunostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing via 
videoconference in May 2006.

The Board notes that in January 2005, the veteran, through 
his representative filed a claim for an earlier effective 
date for the 100 percent evaluation for chronic pancreatitis 
with cholecystojejunostomy.  The RO never adjudicated this 
issue.  Rather, they adjudicated the claim for an earlier 
effective date for the grant of service connection, which was 
perfected for appellate review.  The Board refers the issue 
for an earlier effective date for the award of a 100 percent 
rating for chronic pancreatitis with cholecystojejunostomy to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1985, the Board granted an earlier effective 
date of January 22, 1980, for the veteran's service-connected 
chronic pancreatitis with cholecystojejunostomy.  The Board 
denied an effective date earlier than January 22, 1980.

2.  The February 1985 Board decision is final.  

3.  The RO interpreted a January 2005 statement from the 
veteran's representative as a claim for an earlier effective 
date for the grant of service connection for chronic 
pancreatitis with cholecystojejunostomy.  .


CONCLUSION OF LAW

Because the veteran has filed a claim for which relief cannot 
be granted, the Board does not have jurisdiction over this 
claim.  38 U.S.C.A. §§ 7105(d)(5), 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  .

In this case, the veteran initially filed a claim for 
entitlement to service connection for pancreas disability in 
1969 with multiple claims being filed in the 1970s and a 
claim being filed in January 1980.  In a Board decision dated 
in February 1985, the Board determined that the effective 
date of the award of service connection for pancreatitis was 
January 22, 1980.  The February 1985 Board decision is final.  
38 U.S.C.A. § 7104(b).  The RO interpreted a January 2005 
statement from the veteran's representative as a claim for an 
earlier effective date for the grant of service connection 
for pancreatitis with cholecystojejunostomy.  In a May 2006 
Board hearing, the veteran and his representative argued that 
service connection should be from the date of the claim that 
was denied in 1969.  

The Board notes that the facts in this case are closely 
analogous to the facts Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005).  In Andrews, the veteran sought an earlier 
effective date for his award of a rating of total disability 
based on individual unemployability, alleging that, in prior 
final decisions in which a lower rating was assigned, VA 
would have assigned the total disability rating had it not 
failed to consider a pending informal claim for it.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that such a challenge to prior final 
VA decisions is properly made by moving to revise those 
decisions on the basis that VA's failure to consider an 
informal claim was clear and unmistakable error.  Id. At 1281 
(citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  It follows from the Federal Circuit's holding that 
any allegation that VA, in a prior final decision, failed to 
assign an earlier effective date must be raised in a motion 
for revisions based on clear and unmistakable error and that 
it would be improper to raise such an allegation in any other 
manner, such as a claim for an earlier effective date.  See 
Id.

Since there is a final February 1985 Board decision 
concerning the issue of an earlier effective date for the 
grant of service connection for chronic pancreatitis with 
cholecystojejunostomy, it is improper for the veteran to now 
raise that same claim for an earlier effective date for the 
grant of service connection.  As previously noted, the 
February 1985 Board decision is final.  In order for the 
veteran to obtain an earlier effective date for the grant of 
service connection, he must file a motion of clear and 
unmistakable error with the Board pertaining to the February 
1985 Board decision.

Since the veteran has not alleged clear an unmistakable error 
in the February 1985 Board decision and has not filed a 
motion of clear and unmistakable error with the Board, the 
Board finds that it does not have jurisdiction to review the 
current appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


